DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Is the solid content based on weight or volume?
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4, 6, 10-18, 20, 22-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller et al. (US 2009/0017304).
Koller et al. disclose an aqueous dispersion comprising primary composite particles comprising inorganic particle and polymer particles (such as acrylic acid and butyl acrylate), wherein the polymer particles are attached by covalent bonding to inorganic particles (claims 1, 3 and 6, [0087]).
The limitations of claims 2-4 and 20 can be found in Koller et al. at [0087], where it discloses the acrylic acid.
The limitations of claim 6 can be found in Koller et al. at claim 3 and [0059], where it discloses the covalent bonding by silane coupling agent.
The limitations of claims 10 and 22 can be found in Koller et al. at [0089], where it discloses the 58 wt% of titanium dioxide.
The limitations of claim 11 can be found in Koller et al. at [0075], where it discloses the solid level of from 20 to 50 volume %.
The limitations of claim 12 can be found in Koller et al. at [0075], where it discloses the pH of 3 to 11.
The limitations of claim 13 can be found in Amou et al. at Examples and [0061]-[0075], where it discloses the process.
The limitations of claims 14-17 can be found in Koller et al. at [0059], where it discloses the 3-acryloxypropyltrimethoxysilane.
The limitations of claim 18 can be found in Koller et al. at [0059], where it discloses the 3-(trimethoxysilyl)propyl acetoacetate.
Koller et al. at [0088], where it discloses the ammonia.
The limitations of claims 26 and 27 can be found in Koller et al. at [0087], where it discloses the 1600 grams of water.
The limitations of claims 28 and 29 can be found in Koller et al. at [0082], where it discloses the timber or metal substrates.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as obvious over Koller et al. (US 2009/0017304) in view of Bodendorf et al. (US Patent 3,253,978).
The disclosure of Koller et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Koller et al. is silent on the composition including inorganic fibers.
Bodendorf et al. disclose an aqueous dispersion comprising silica and inorganic particles wherein the inorganic particles refers to inorganic fibers or flakes (reads on particles), wherein the diameter of the fibers can be up to 12 microns, to provide relatively high strength structure (col. 1, lines 14-19, 64-66; col. 2, lines 6-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

9.	Claim 25 is rejected under 35 U.S.C. 103(a) as obvious over Koller et al. (US 2009/0017304) in view of Monden (US 2011/0245388).
The disclosure of Koller et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Koller et al. is silent on the use as powdered fillers.
Monden discloses an aqueous dispersion which can be powdered by coagulation or spray-drying, to provide improved dispersibility and the surface appearance of formed products ([0538]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the aqueous dispersion into powdered filler which can improve dispersibility and the surface appearance.

Allowable Subject Matter
10.	Claims 5, 7, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific hydrophobic long chain group, specific molar ratio of ionic hydrophilic group to the hydrophobic group, and specific amount of coupling agent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762